IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RAPID DEPLOYMENT PRODUCTS, INC.,            : No. 592 MAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
EMERGENCY PRODUCTS + RESEARCH,              :
INC.,                                       :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.